Opinion bt
Mr. Justice Williams,
Christian Cassel and Abraham Kulp were the executors of the will of Isaac Cassel deceased. They settled their account in 1890 and it was finally confirmed. Christian Cassel is now *257deceased, and this is an effort on the part of his children to hold Kulp responsible for money that their father should have preserved for them but did not. The foundation for the claim now made by the appellant is in a clear mistake made by the executors in the settlement of their account. They included in it an item of $8,000 which really did not belong there. The mistake was as the learned judge of the orphans’ court says “ ignorantly but innocently made,” and it ought in fairness to impose no liability on any person. The money represented by' this item was not in fact received by Kulp, or by the executors but remained in the hands of Christian Cassel the father of the appellants as its trustee. It was lost by him after the account of the executors had been fully settled. Under such circumstances we agree with the learned judge that “ to disturb the settlement made in good faith in 1890, would be an injustice to’’ Kulp, who apparently acted in good faith and under advice.” !
The decree is therefore affirmed for the reasons given in the opinion of the court below.